Citation Nr: 1208161	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-13 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for pleural scarring, left lung, status post pneumothorax, chemical pleurodesis, and thoracoscopic wedge resection (referred to hereinafter as "left lung disability") for the period from December 1, 2006, to July 25, 2010.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1993 to November 2006.  Prior to this, he served in the United Stated Naval Reserve Officers Training Corps Marine Corps Option.



This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision from the VA Regional Office (RO) in St. Petersburg, Florida.  Service connection for bilateral hearing loss was denied therein.  Service connection was granted and an initial noncompensable evaluation assigned for a left lung disability.  

An appeal as to each of these determinations was perfected by the Veteran.  His notice of disagreement (NOD) was received in August 2007, while his substantive Appeal to Board (VA Form 9) was received following the issuance of a statement of the case (SOC) in May 2008.

AMVETS represented the Veteran throughout much of the duration of his appeal.  In August 2010, just prior to certification of the appeal to the Board, this organization's power of attorney was revoked or withdrawn.  See 38 C.F.R. §§ 14.631(c), (f)(1).  No power of attorney appointing another organization or individual as representative thereafter was received.  As such, no representative is identified herein.

Service connection for bilateral hearing loss was denied by the Board in a December 2010 decision.  Entitlement to an initial compensable evaluation for a left lung disability for the period beginning July 26, 2010, also was denied.  No timely appeal of these determinations was made to the United States Court of Appeals for Veterans Claims (Court).  As such, they are final.

The issue of entitlement to an initial evaluation in excess of 10 percent for residuals of a left ankle sprain additionally was remanded for further development in the December 2010 decision.  Specifically, it was directed that a SOC be issued.  This was done in April 2011.  No substantive Appeal to Board (VA Form 9) or equivalent thereafter was submitted by the Veteran to perfect his appeal regarding this issue.  

Entitlement to an initial compensable evaluation for a left lung disability for the period from December 1, 2006, to July 25, 2010, additionally was remanded by the Board for further development in the December 2010 decision.  Adjudication of this issue now may proceed, as this development fully or at least substantially has been completed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."


FINDING OF FACT

The evidence of record does not show that the Veteran's left lung disability for the period from December 1, 2006, to July 25, 2010, was manifested by 80 percent or less of the predicted value on any breathing tests utilized for rating purposes by VA.


CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation for a left lung disability for the period from December 1, 2006, to July 25, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6845 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA) of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability evaluation and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

As indicated above, the Veteran's left lung disability claim initially was one of entitlement to service connection.  He participated in the Benefits Delivery at Discharge Program (BDD Program).  In October 2006, prior to his separation from service the following month, he thus was provided with documentation regarding the evidence required to establish service connection, the evidence not of record necessary to substantiate the service connection issues raised in his claim, and his and VA's respective duties for obtaining evidence.  He also was provided with documentation concerning how VA determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates if service connection is granted. 

Information regarding the evidence required to establish entitlement to a higher evaluation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence was provided to the Veteran via letter dated in September 2007.  This letter also notified him of how VA generally determines disability evaluations, which was noted to include consideration of the impact on employment, and effective dates.  

Neither the Veteran nor his representative, when he had one, has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the above shows that VA's duty to notify has been more than satisfied.  The October 2006 documentation addressed all notice elements.  It predated the initial adjudication by the RO, who in this case is the AOJ, in March 2007.  Nothing more was required.  The purpose that notice is intended to serve indeed was fulfilled in that service connection was substantiated in the aforementioned adjudication.  Dingess, 19 Vet. App. at 473.  It follows that the September 2007 letter, which readdressed the notice elements in the context of a higher evaluation claim, went above and beyond what was required.  

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records and pertinent private treatment records dated during his service which were identified by him.  No pertinent private treatment records dated thereafter or VA treatment records have been obtained.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  

A VA general medical examination addressing respiratory function was undertaken in November 2006 just prior to the Veteran's discharge from service.  It appears that his service treatment records, the only recent evidence then in existence, were reviewed given that a summarization of his medical history was provided by the examiner.  Even if his service treatment records were not reviewed and the aforementioned summarization instead was derived from the Veteran's report of his medical history, this is of no consequence because it is accurate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  

In addition to this summarization, the examiner interviewed the Veteran regarding his relevant symptomatology.  The examiner then conducted a physical assessment and arranged for diagnostic testing to be performed.  Finally, the examiner documented all of the above actions in an examination report.  The Board accordingly finds that the November 2006 examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).

Of significance is that neither the Veteran nor his representative, when he had one, has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks a higher initial evaluation for his left lung disability for the period from December 1, 2006, to July 25, 2010.  He contends that this disability was more severe than contemplated by a noncompensable evaluation during this period.  


A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The benefit of the doubt similarly shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports her claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Consideration must be given to whether staged ratings are warranted when an appeal arises from an initially assigned rating, as is the case here.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a distinctive rating for each of the time periods is for application.

The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected left lung disability currently is rated by analogy to chronic pleural effusion or fibrosis under 38 C.F.R. § 4.97, Diagnostic Code 6845.  This disability, along with several other restrictive lung disabilities, are addressed in Diagnostic Codes 6840 to 6844, is rated pursuant to the General Rating Formula for Restrictive Lung Disease.  Under this regulation, a 10 percent evaluation when either:  (i) forced expiratory volume in one second (FEV-1) is 71 to 80 percent of the predicted value, (ii) the FEV-1 to forced vital capacity (FVC) ratio (FEV-1/FVC) is 71 to 80 percent, or (iii) diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) is 66 to 80 percent of the predicted value.  A 30 percent rating is warranted when either:  (i) FEV-1 is 56 to 70 percent of the predicted value, (ii) FEV-1/FVC is 56 to 70 percent, or (iii) DLCO (SB) is 56 to 65 percent of the predicted value.  A 60 percent evaluation is merited when either:  (i) FEV-1 is 40 to 55 percent of the predicted value, (ii) the FEV-1/FVC is 40 to 55 percent, (iii) DLCO (SB) is 40 to 55 percent of the predicted value, or (iv) maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit).  

The maximum disability rating of 100 percent under the General Rating Formula is requires either:  (i) a FEV-1 of less than 40 percent of the predicted value, (ii) a FEV-1/FVC of less than 40 percent, (iii) a DLCO (SB) of less than 40 percent of the predicted value, (iv) a maximum exercise capacity of less than 15 ml/kg/min in oxygen consumption (with cardiac or respiratory limitation), (v) cor pulmonale (right heart failure), (vi) right ventricular hypertrophy, (vii) pulmonary hypertension (shown by Echo or cardiac catheterization), (viii) an episode or episodes of acute respiratory failure, or (ix) a requirement of outpatient oxygen therapy.  

Post-bronchodilator results shall be used in applying criteria based on pulmonary function tests (PFTs) unless these results are poorer than the pre-bronchodilator results.  In that circumstance, the pre-bronchodilator results shall be used.  38 C.F.R. § 4.96(d)(5).

The Notes after the General Rating Formula provide further rating guidance.  Note 1 mandates that a 100 percent rating be assigned for pleurisy with empyema, with or without pleurocutaneous fistula, until resolved.  Note 2 prescribes a 100 percent evaluation from the date of hospital admission until three months from the first day of the month after hospital discharge for episodes of total spontaneous pneumothorax.  Note 3 of the General Rating Formula authorizes the assignment of a 20 percent rating for gunshot wounds of the pleural cavity when a bullet or missile is retained in lung or there is "pain or discomfort on exertion," scattered rales, or some limitation of excursion of the diaphragm or of lower chest expansion.

Only the most salient and relevant evidence is discussed below although all the evidence has been reviewed.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Service treatment records document that the Veteran was returned to flight status after his second left spontaneous pneumothorax in October 2003 and ensuing treatment therefor.  A November 2006 record document his report of pain from time to time as a result of his left lung disability but denial of shortness of breath and limitation.

The Veteran reported occasional pleuritic pain on the left side associated with change of position at the November 2006 VA general medical examination.  He denied shortness of breath.  Upon physical assessment, no abnormalities were found with respect to the Veteran's chest.  Arrangements were made for diagnostic testing.  


It subsequently was noted that December 2006 chest X-rays showed mild pleural scarring of the left base of the lung consistent with pleurodesis.

In January 2007, the following results were obtained on PFTs.  The Veteran's FEV-1 was 90 percent of the predicted value pre- bronchodilation and 88 percent of the predicted value post-bronchodilation.  His FEV-1/FVC ratio was 76 percent pre-bronchodilation and 83 percent post-bronchodilation.  His DLCO (SB) was 107 percent of the predicted value.  

These PFTs were interpreted in a contemporaneous report and in a January 2007 addendum to the VA general medical examination as showing a minimal obstructive lung defect and a mild response to bronchodilation.

The Veteran argued that his symptoms are commensurate with "pain or discomfort on exertion" in his August 2007 NOD, statements dated in November 2007, and May 2008 substantive Appeal to Board (VA Form 9).  He specifically indicated that his left lung is glued to his rib cage, that his lung capacity not being what it used to be, that he has to take shallow breaths because deep breaths cause discomfort, that he experiences periodic sharp pains or "catches" on the left side of his chest, that he has reduced physical ability such as the ability to run any distance, and that his daily life choices are affected.  With respect to this latter point, he indicated that he has been advised to discontinue scuba diving and that future surgery would be complicated by the inability to move his glued left lung aside.

No abnormalities were found with respect to the Veteran's chest at a VA scars examination performed in May 2008.  It was noted that he was employed as a full-time pilot.

Based on the above, the Board finds that a higher initial evaluation for a left lung disability is not warranted for the period from December 1, 2006, to July 25, 2010.  None of the General Rating Formula criteria for restrictive lung disease were satisfied during the time-frame on appeal for a compensable rating.  


PFTs were conducted only once between December 1, 2006, and July 25, 2010.  The Veteran's post-bronchodilation FEV-1 was poorer than his pre-bronchodilation FEV-1.  Thus, the pre-bronchodilation result of 90 percent of the predicted value shall be used.  This result is far better than the 71 to 80 percent of the predicted value required for a 10 percent rating.  The Veteran's post-bronchodilation FEV-1/FVC was not poorer than his pre-bronchodilation FEV-1/FVC.  Thus, the post-bronchodilation result of 83 percent shall be used.  This result is better than the 71 to 80 percent required for a 10 percent rating.  At 107 percent of the predicted value, his DLCO (SB) was much higher than the 66 to 80 percent of the predicted value required for a 10 percent rating.  Therefore, the assignment of an initial rating of 10 percent, the lowest compensable rating possible, accordingly is not supported by the evidence.  

Further, there is no evidence that any the Notes following the applicable criteria affect this case.  Neither pleurisy nor empyema has been mentioned in relation to the Veteran at any point between December 1, 2006, and July 25, 2010, rendering Note 1 inapposite.  Note 2 is irrelevant because absent is any indication that he has suffered an episode of total spontaneous pneumothorax at any point during the aforementioned period.  Finally, none of the criteria in Note 3 are pertinent despite the Veteran's belief to the contrary because his left lung disability is not the result of gunshot wounds to his pleural cavity.

Consideration next is given to whether rating the Veteran's service-connected disability may be rated under alternative diagnostic codes would allow for an initial compensable evaluation for the period from December 1, 2006, to July 25, 2010.  The assignment of a particular Diagnostic Code indeed is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532 (1993).  Any change in Diagnostic Code by VA must be explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The Veteran's left lung disability stemmed from his recurring spontaneous pneumothorax.  The Diagnostic Codes for all respiratory system disabilities of the lungs and pleura have been examined.  These include tuberculosis, pulmonary vascular disease, malignant and benign neoplasms, various bacterial infections, various interstitial lung diseases, various mycotic lung diseases, various restrictive lung diseases such as pneumothorax and post-surgical residuals, sarcoidosis, and sleep apnea syndromes.  As the restrictive lung diseases general rating formula specifically addresses the Veteran's primary disorder, they are most relevant.  There thus is no alternative to use of this formula in this case.

Finally, the Board notes that the Veteran is competent in reporting symptoms, as well as denying symptoms, and in describing their impact because this information is within his personal experience.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  Yet once evidence is determined to be competent a determination must be made on whether it also is credible.  Id. (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Many factors affect credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the credibility of lay evidence generally can be evaluated by a showing of interest, bias, or inconsistent statements); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (in addition to inconsistency with other evidence of record, listing inconsistent statements, internal inconsistency of statements, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor as factors to determine lay evidence credibility); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (holding that a claimant's personal interest in receiving monetary benefits may be taken into account).  The Veteran is credible.  He is interested in the outcome of his appeal because it may result in more monetary benefits/a monetary gain for him.  However, his reported symptoms are facially plausible.  They additionally are not inconsistent with the medical evidence of record.  Several (impaired lung capacity, altered breathing, periodic pain or "catches," and reduced physical ability coupled with no shortness of breath or limitation) indeed are suggestive of the minimal lung defect and mild response to bronchodilation found with PFTs.

The results from these PFTs outweigh the Veteran's competent and credible reports of his symptomatology to the extent that they differ.  Whereas the Veteran believes that the severity of his disability is considerable based on his symptoms, the PFTs show that the minimal obstructive lung defect and mild response to bronchodilation did not arise to even the lowest compensable level.  That he was returned to flight status during service and was a full-time pilot following service is significant.

A few additional points regarding the Veteran's competent and credible reports of his symptomatology are noted.  As discussed in the Board's December 2010 decision with respect specifically to his report that his left lung is glued to his rib cage, an October 2003 letter written by private physician Dr. J.N. to the Veteran's military physician indicates that adherence of the lung to the chest wall is desirable rather than a shortcoming.  To the extent his symptoms are not found in the General Rating Formula for Restrictive Lung Diseases, it is noted that VA generally must consider only the applicable rating criteria to evaluate a disability.  Massey v. Brown, 7 Vet. App. 204 (1994).  

In sum, the preponderance of the evidence is against the Veteran's entitlement to an initial compensable evaluation for a left lung disability at any point during the period from December 1, 2006, to July 25, 2010.  The benefit of the doubt rule therefore does not apply during this timeframe and staged ratings are not warranted therein.

B.  Extraschedular

The above determination continuing the Veteran's initial noncompensable evaluation for his left lung disability for the period from December 1, 2006, to July 25, 2010, is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for his left lung disability during this period on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Neither the Veteran nor his representative, when he had one, raised the issue of entitlement to an extraschedular rating for a left lung disability during the period from December 1, 2006, to July 25, 2010.  There further has been no showing from the record that the Veteran's left lung disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above within this timeframe.  His symptoms, which collectively reveal his level of disability, are addressed by these criteria.  Evaluation was based on them and associated statutes, regulations, and caselaw.  Higher ratings are provided for by the criteria, but, as explained above, the currently assigned rating adequately describes the nature, extent, and severity of the Veteran's disability in the period at issue.

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran did not manifest an exceptional left lung disability picture at any point between December 1, 2006, and July 25, 2010.  Discussion of whether he exhibited related factors such as marked interference with employment or frequent periods of hospitalization during this period therefore is unnecessary.  Further, referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable evaluation for a left lung disability for the period from December 1, 2006, to July 25, 2010, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


